DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	Considering the instant application is a straight continuation of the parent applications of record (see application data sheet filed on 1/2/2020), the information disclosure statements (IDS’s) submitted in the parent Applications and upon which the instant Application relies have been considered per MPEP 609.02 and the prior art submitted and/or referenced (via PTOL-892) therein is considered of record herein for purposes of reference as seen below. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting over claims 1-9 of parent US Patent 8528589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claim 1 anticipates the Application claim 21 respectively.  Accordingly, Application claims 21 is not patentably distinct from the previously mentioned patent claim 1. 

Here Patent claim 1 requires:


While Application claim 21 requires:
A system (that executes a method) for controlling droplet flow rate, the system comprising: a microfluidic device comprising a microfluidic channel and a merge zone, the microfluidic channel comprising a first stream of droplets and a second stream of droplets; a sensor configured to detect flow rates of the first and second streams of droplets in the microfluidic channel; and a controller operably connected to the sensor, the controller configured to adjust the flow rates relative to each other to cause the first stream of droplets to intercalate with the second stream of droplet in the merge zone.  

Thus it is apparent that the more specific Patent claim 1 encompasses the limitations of Application claim 21.  Following the rationale in In re Goodman cited in the preceding paragraph, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 21-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffiths (US 2010/0304378 having a provisional US priority filing date of 09/17/2007) in view of Kai-Liang Wang et al. “Dep Actuated Nanoliter Droplet Dispensing Using Feedback Control” First Published 12/24/2008 Royal Society of Chemistry, Lab on a Chip, 2009, 9, 901-909 (herein after Kai-Liang).

Griffiths discloses in claim 21:  (see at least annotated figure 5 below)

    PNG
    media_image1.png
    510
    814
    media_image1.png
    Greyscale

A system (best seen in figure 5) for controlling droplet flow rate, the system comprising: a microfluidic device (1 and 2 figure 5, the droplets formed in micrometer range of about 20.micrometers) comprising a microfluidic channel (from 5012) and a merge zone (the droplets merging at fusion/merge zone 5016), the microfluidic channel comprising a first stream of droplets (in 5012) and a second stream of droplets (in 5014); a sensor (a the fluorescence activated cell sorting (FACS) procedure, via laser optical setup, paragraph 0138 and 0224 respectively) configured to detect flow rates of the first and second streams of droplets in the microfluidic channel (i.e. for pairing); and a controller (some controller is necessarily required to control the chip and droplet flow rate), the flow rates [causing] the first stream of droplets to intercalate (the Merriam Webster dictionary definition of the term “intercalate” to: insert something; or to insert or position between or among existing elements or layers) with the second stream of droplet in the merge zone (the droplets in 5012 and 5014 are interwoven, Griffiths does not explicitly disclose: the controller operable connected to the sensor, the controller configured to adjust the flow rates relative to each other to cause the first stream of droplets to intercalate with the second stream.  Kai-Liang certainly teaches:  receiving (via optical sensors which assess or read the frequencies/flow rates (page 906 “Model predictive feedback control using multiple sensor" paragraph where the frequency, droplet volume, and flow rate are monitored and the information is sent back to the microcontroller and compares the rate to the value predicted or in other words a set point for the fluid flow rate) with a feedback controller first and second flow rates; transmitting the assessment of the frequencies to a feedback controller, the feedback controller adjusts a flow rate of [the] one or more fluids (the flow rate is adjusted upward or downward, for the purpose of maintaining the desired droplet flow rate and apply real time corrections to the drive system so that the production is accurate, as discussed id). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the optical sensor/feedback controller arrangement as taught in Kai-Liang and as arguably suggested/taught in Griffiths so that the frequencies, volumes, and flow rates of the droplets as merged in Griffiths may be accurately monitored, compared and controlled for a so as to intercalate the droplets as taught in Kai-Liang and Griffiths via a predetermined set of flow rates/frequencies desired for the droplet production of Griffiths, so that as suggested arguably necessitated by Griffiths and as taught in Kai-Liang, the droplet size, shape, and formation frequency of the Griffiths droplets may be so controlled and monitored and intercalated accurately for accurate production of the same, thus improving throughput quality.

Griffiths discloses (as modified for the reasons discussed above) in claim 22: The system of claim 21, wherein the controller is configured to adjust the flow rates by adjusting a pressure of one or more fluids (i.e. the carrier fluid.)  

Griffiths discloses (as modified for the reasons discussed above) in claim 23: The system of claim 21, wherein the first and second streams of droplets comprise droplets differing in size, color, refractive index, or extinction coefficient (as recognized via the FACS and optical laser setup). 

Griffiths discloses (as modified for the reasons discussed above) in claim 24: The system of claim 21, wherein the first and second streams of droplets contain different biological, biochemical, or chemical entities (such as an RNA or DNA sample paragraph 0065 or 0080.) 

Griffiths discloses (as modified for the reasons discussed above) in claim 25: The system of claim 21, wherein a frequency ratio of the first stream of droplets to the second stream of droplets is selected from the group consisting of 1:1, 1:2, 1:3, 1:4, 1:5, 1:6, 1:7, 1:8, 1:9, and 1:10 (i.e. the ratio is 1:1). 

Griffiths discloses (as modified for the reasons discussed above) in claim 26: The system of claim 25, wherein the frequency ratio of the first stream of droplets to the second stream of droplets is 1:1 (i.e. the ratio is 1:1.) 

Griffiths discloses (as modified for the reasons discussed above) in claim 27: The system of claim 21, wherein droplets of the first stream have a maximum cross-sectional dimension of less than about 100 microns (the channels hold the droplets are 10, 20 and 30 micrometers/microns (i.e. less than 100 microns.)) 

Griffiths discloses (as modified for the reasons discussed above) in claim 28: The system of claim 21, wherein droplets of the second stream have a maximum cross-sectional dimension of less than about 100 microns (the channels hold the droplets are 10, 20 and 30 micrometers/microns (i.e. less than 100 microns)). 

Griffiths discloses (as modified for the reasons discussed above) in claim 29: The system of claim 21, wherein the controller adjusts the flow rates of one or both streams of droplets to maintain an equal flow rate (based on the ratio of 1:1 the flow rates would be adjusted to be constant.) Furthermore, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Kai-Liang above, make the flow rates of the carrier fluid the same so as to provide the same frequency of the droplet rates during intercalation thereof, all for the purpose of maintain the pairing through accurate flow rate control.  

Griffiths discloses (as modified for the reasons discussed above) in claim 30: The system of claim 21, further comprising a drive infusion system configured to drive the streams of droplets through the microfluidic channel, the drive infusion system selected from the group consisting of a pump, a pressure head, and an electro-kinetic drive (Griffiths utilizes a syringe pump as discussed above). 

Griffiths discloses (as modified for the reasons discussed above) in claim 31: The system of claim 30, wherein drive infusion system is in communication with the controller (as modified by Kia-Liang as discussed above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753